Citation Nr: 9922270	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-27 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for low 
back strain. 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to May 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In August 1998, the veteran's claims 
file was transferred to the Roanoke, Virginia, VA RO.  


REMAND

At the May 1999 hearing held at the Roanoke, Virginia, VA RO 
before a traveling member of the Board, the veteran's spouse 
indicated that the veteran had been treated by a Dr. Stewart 
for his low back disorder.  Hearing Transcript at 13.  The 
private medical records of Dr. Stewart have not been 
obtained.  Also, the veteran had received treatment 
subsequent to active service at the PRIMUS military clinic in 
Savannah, Georgia.  Under 38 C.F.R. §§ 4.1 and 4.2, an 
evaluation of the complete medical history of the veteran's 
condition is required.

In light of the above, it is the opinion of the Board that 
additional development of the evidence is necessary.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all physicians and 
facilities that have treated or evaluated 
his low back disorder since discharge 
from active duty, including the address 
of Dr. Stewart.  After obtaining 
appropriate authorization, the RO should 
attempt to obtain any medical records 
that are not already in the claims file, 
specifically to include all records from 
Dr. Stewart and the post-service medical 
records from the PRIMUS military clinic 
in Savannah, Georgia.

2.  The veteran should then be afforded a 
comprehensive VA orthopedic examination, 
to determine the current manifestations 
and severity of his service-connected low 
back disorder.  The veteran's claims 
folder and a separate copy of this remand 
should be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.  
Any indicated studies, including X-rays, 
should be performed.  The veteran's 
history, current complaints, and 
examination findings must be reported in 
detail by the examiner.  The examiner 
should specifically report active and 
passive ranges of motion of the lumbar 
spine.  The examiner should also render 
an opinion on the extent, if any, of any 
fatigue, weakness, functional impairment, 
impaired coordination, or pain in the low 
back, from the service-connected 
disability, due to repeated use or flare-
ups, and should portray these factors in 
terms of any additional loss in range of 
motion.  All findings should be reported 
in detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  A comprehensive 
report that addresses the aforementioned 
should be provided and associated with 
the claims folder.  

3.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it should be returned to the examiner as 
inadequate.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should then evaluate the 
veteran's claims under a broad 
interpretation of the applicable 
regulations and Court decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(1998), including 38 C.F.R. §§ 3.321, 
4.10, 4.40, 4.45, and DeLuca v. Brown, 8 
Vet. App. 202 (1995); as applicable.  If 
the benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case with 
applicable laws and regulations not 
previously included and given the 
opportunity to respond thereto.  No 
action is required of the appellant until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


